Citation Nr: 0124428	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  00-21 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Roanoke, Virginia



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
back disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1968 to 
August 1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2000 rating decision 
by the Roanoke, Virginia RO that denied service connection 
for a back disability.  The veteran was scheduled for a 
Travel Board hearing at the RO in September 2001, however he 
canceled.  

Additionally, the Board notes that while the January 2000 
rating decision and April 2000 statement of the case 
discussed new and material evidence, the RO phrased the issue 
as a claim for entitlement to service connection.  The 
records show that service connection was denied in a December 
1998 rating decision.  As a result, the veteran's current 
claim for entitlement to service connection for a back 
disability must be considered a petition to reopen a prior 
final decision.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 
(2001).  Consequently, for reasons explained in detail below, 
the issue on appeal has been restyled as set forth on the 
first page of this decision.

Furthermore, the veteran's August 1999 claim raises the issue 
of a leg disability in addition to his claim for a back 
disability, as mentioned in the accompanied lay statements.  
Service connection for a leg disability was also stated in 
the veteran's substantive appeal, dated September 2000.  To 
the extent this represents intent to file a claim for 
separate service connection for pathology, it should be 
raised with specificity at the RO.  To the extent it is 
contended that leg problems stem from the back pathology, it 
would be considered within this appeal.


FINDINGS OF FACT

1.  In the December 1998 rating decision, the RO denied 
service connection for a back disability.  The veteran was 
notified of that action and he did not perfect a timely 
appeal this denial.

2.  Evidence added to the record since December 1998 includes 
evidence that is relevant and probative of the issue at hand, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The unappealed December 1998 rating decision, which 
denied service connection for a back disability, is final.  
38 U.S.C.A. §§ 1110, 5107, 7105(c) (West 1991 and Supp. 
2001); 38 C.F.R. §§ 3.104(a), 3.303, 20.302(a), 20.1103 
(2000).

2.  Evidence received since December 1998 is new and material 
and the claim for entitlement to service connection for a 
back disability is reopened.  38 U.S.C.A. §§ 1110, 5107, 5108 
(West 1991 and Supp. 2001); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Historically, the veteran filed a claim for entitlement to 
service connection for a back disability in March 1998.  By 
rating decision, dated December 1998, the RO denied service 
connection for a back disability because there was no 
evidence establishing any relationship between the veteran's 
back disability and any disease or injury during military 
service.  It was indicated that the first post-service 
evidence was years post service.  The veteran was given 
written notification of this decision that same month and a 
timely appeal was not thereafter perfected.  The rating 
decision, therefore, became final.

A claim will be reopened if new and material evidence has 
been submitted since the last final decision on the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996).  The issue of new and material evidence must be 
addressed in the first instance by the Board because it goes 
to the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  
Once the Board finds that no such evidence has been offered, 
that is where the analysis must end, and what the RO may have 
determined in this regard is irrelevant.  Id.  Further 
analysis, beyond the evaluation of whether the evidence 
submitted in the effort to reopen is new and material, is 
neither required nor permitted.  Id. at 1384.  Any finding 
entered when new and material evidence has not been submitted 
"is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 
(1996). 

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998) (expressly rejecting the standard 
for determining whether new and material evidence had been 
submitted sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  In addition, for the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In Elkins v. West, 12 Vet. App. 209 (1999), as since modified 
by the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), VA must first determine 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a) in order to have a finally decided claim 
reopened under 38 U.S.C.A. § 5108.  VA must then proceed to 
evaluate the merits of the claim, but only after ensuring 
that his duty to assist under the Veterans Claims Assistance 
Act of 2000 has been fulfilled.  See generally, Elkins, 12 
Vet. App. at 218-19; Veterans Claims Assistance Act of 2000.

Likewise, the Board notes that while changes have been made 
under the VCAA in regard to 38 C.F.R. § 3.156(a), the new 
regulation does not apply because the veteran's claim to 
reopen a finally decided claim was not received on or after 
August 29, 2001.  Duty to Assist, 66 Fed. Reg. 45620, 45620 
(Aug. 29, 2001).

In the case at hand, the evidence available for the RO's 
consideration in December 1998 includes: the veteran's 
service medical records, which show no subjective complaints 
or objective findings of a back disability; a treatment diary 
from Dr. Ratliffe, dated December 1996 through March 1998, 
which shows, among other things, treatment for back pain; a 
radiology report, dated July 1997, ordered by Dr. Modi, which 
shows minimal spurring of the L3-L4 vertebra; treatment 
records, dated January 1998, from Dr. Modi, which shows the 
veteran had complaints of low back pain; a statement, dated 
April 1997, submitted by the veteran, which states that he 
has had back pain since his military service; treatment 
records, dated March 1988, from St. Mary's Hospital, 
diagnosing the veteran with minimal hypertrophic degenerative 
change in the lower thoracic spine; a radiology report, dated 
October 1997, ordered by Dr. More, which reveals minimal disc 
bulging at L5-1; treatment records, dated February 1982 
through January 1983, from Dr. Senter, which show treatment 
for low back pain with muscle spasms; treatment records, 
dated August 1984,  from Willis Chiropractic, diagnosing the 
veteran with low back pain; a letter, dated September 1997, 
from Dr. More, which states the veteran had chronic low back 
pain with a possible lumbosacral radiculopathy; treatment 
records, dated June 1981, from the Southwest Virginia 
Community Health Services, Inc., which show a normal clinical 
and x-ray examination of the veteran's back; and a VA 
examination report, dated May 1998, diagnosing the veteran 
with degenerative arthritis of the lower lumbar spine with no 
disc abnormalities.

In August 1999, the veteran requested that the claim for 
entitlement to service connection for a back disability be 
reopened.  Newly submitted evidence since the December 1998 
rating decision includes: letters submitted by Dr. Ratliffe, 
dated March 1999 and unknown; treatment records from Dr. 
Modi, dated March 1999; a radiology report, dated August 
1997, from Enson County Medical Center; an undated letter 
submitted by the veteran (put in the file May 1999); lay 
statements dated August 1999; treatment records, dated 
October 1999 through December 1999, from Associated 
Neurologists of Kingsport; a Report of Contact, dated January 
2001; and a Social Security database printout sheet.

The March 1999 letter from Dr. Ratliffe states that the 
veteran had a chronic strain of the lumbar spinal muscles and 
possible disc disease of the lumbar spine.  The undated 
letter, submitted by Dr. Ratliffe, states that the veteran 
could not lift over twenty pounds, stand on his feet for more 
than one hour, or walk more than a quarter of a mile because 
of his back pain.

Treatment records from Dr. Modi, dated March 1999, show, 
among other things, that the veteran had complaints of 
stiffness and severe continuous low back pain that radiated 
down his lower extremities.  Dr. Modi recommended that the 
veteran should not bend, squat, crawl, or lift any weight.  
Dr. Modi opined that the veteran was totally and permanently 
disabled.

A radiology report from the Enson County Medical Center, 
dated August 1997, shows a diagnosis of degenerative disc 
disease mainly at T12-L1 and T11-12 with mild changes at L2-
3.  No acute bony lesions were found.

Lay statements, dated August 1999, state that the veteran did 
not have back pain prior to service and that ever since he 
was discharged from service, he has had continuous back pain.

Treatment records, dated October 1999 through December 1999, 
from the Associated Neurologists of Kingsport, show the 
veteran had complaints of chronic low back pain for 
approximately 30 years, dated back to his military service.  
The veteran was diagnosed with chronic low back pain and 
chronic lumbar polyradiculopathy.  X-rays taken revealed 
minor degenerative changes at T12-L1 and L4-5 and a minor 
annular bulge and small left lateral annular fissure at L4-5.

A Report of Contact, dated January 2001, shows the veteran 
receives Social Security disability benefits and a Social 
Security database printout sheet shows the veteran has 
received these benefits since January 2001. 

This evidence was not previously of record and the 
information contained therein cannot be said to be redundant, 
as it further indicates a previous diagnosis and treatment of 
a back disability suffered during service.  The Board finds 
that the new evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim.

In conclusion, the Board finds that the veteran has presented 
new and material evidence in support of his claim that he 
suffers from a low back disability, and that, accordingly, 
his claim is reopened.  However, for the reasons set forth in 
the Remand below, additional development is warranted 
consistent with the requirement of VA's duty to assist, 
pursuant to the Veteran's Claims Assistance act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).


ORDER

Insofar as new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
back disability, the claim is reopened.  To this extent, the 
appeal is granted.


REMAND

Once it has been determined that new and material evidence 
has been submitted to reopen a claim, the Board must now 
determine whether the evidence of record, both old and new, 
supports the veteran's claim of entitlement to service 
connection for a back disability.

Prior to determining the veteran's claim of entitlement to 
service connection for a back disability, VA must ensure that 
it has fulfilled its duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  Such a duty to 
assist is statutory in nature and was amended by H.R. 4864, 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  There have also been final 
regulations promulgated to implement the new law.  See 66 
Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).  These 
provisions are also for application in this matter.

Upon review of the veteran's claims file, the veteran stated 
that he received treatment from, among other places, the Wise 
Clinic in the early 1970's, Johnston Memorial Hospital in 
1976, Dr. Kanwal in the early 1980's, and Drs. Ratliffe and 
Lyle in the early to mid 1970's who referred him for 
treatment to Dr. Gardner.  Additionally, in the February 1982 
to January 1983 treatment records from Dr. Senter, the 
veteran was referred and scheduled for an appointment with 
Dr. Shobe, an orthopedic specialist.  After reviewing the 
medical evidence, the Board notes that these records have not 
been associated with the claims file.  Therefore, upon 
remand, an attempt should be made to obtain all outstanding 
treatment records, to include those mentioned above.  To the 
extent there are private medical records that are 
outstanding, the appellant and his representative are free to 
gather those records without waiting for the RO if they so 
desire.

In addition, in the veteran's substantive appeal, dated 
September 2000, he stated that after review of his military 
medical records, they appeared to be incomplete.  Similarly, 
in the February 1997 Notice of Disagreement, he states that 
he went on "sick call" while stationed at the 25th Infantry 
Division at Schofield for his back disability.  Therefore, 
upon remand, the Board deems it necessary to obtain a 
complete set of the veteran's service medical records.

Furthermore, in the January 2001 Report of Contact, the 
veteran stated that he receives Social Security disability 
benefits.  The United States Court of Appeals for Veterans 
Claims has made it clear that Social Security records are 
relevant to claims for disability compensation and that not 
only the decision of that agency but also the records 
considered in arriving at the decision must be obtained.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Although 
Social Security records are usually relevant to increased 
rating and unemployability determinations, the Board is of 
the opinion that the RO should attempt to obtain these 
records because of the history and diagnoses that might be 
contained in the medical reports supporting the grant of 
benefits.

Thereafter, once all relevant outstanding treatment records 
are obtained, the veteran should be scheduled for a VA 
orthopedic examination in order to determine the nature and 
etiology of any currently diagnosed back disability.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West Supp. 2001) 
are fully complied with and satisfied.  
The provisions of the new regulations 
should also be considered as appropriate.

2.  The RO should arrange for an 
exhaustive search for all of the veteran's 
service medical records, to include 
records from the 25th Infantry Division at 
Schofield.  The efforts to obtain such 
records should be documented.

3.  The RO should contact the veteran and 
inquire as to where he has received 
treatment, VA or private, for his back 
disability since service, to the extent 
not currently on file.  After obtaining 
the necessary releases, the RO should then 
contact the named medical providers and 
request copies of all previously 
unobtained medical records, to 
specifically include records from the Wise 
Clinic, Johnston Memorial Hospital, Dr. 
Kanwal, Dr. Ratliffe, Dr. Lyle, Dr. 
Gardner, and Dr. Shobe.  All records 
obtained should be associated with the 
claims file.  If the RO is unable to 
obtain all relevant records, the veteran 
should be notified of the records VA is 
unable to obtain, the efforts taken by the 
Secretary to obtain those records and any 
further action to be taken by VA with 
respect to the claim.

4.  The RO should contact the SSA in order 
to obtain copies of any decisions and all 
medical records considered in granting the 
veteran Social Security disability 
benefits.  All records obtained should be 
associated with the claims file.

5.  Thereafter, The RO should schedule the 
veteran for a VA orthopedic examination in 
order to ascertain the nature and etiology 
of his back disability, if demonstrated.  
The examiner should thoroughly review the 
claims folder and a copy of this Remand in 
conjunction with the examination, and, 
express an opinion as to whether it is at 
least as likely as not that any currently 
diagnosed back disability resulted from 
the veteran's military service.  The 
examiner should provide supporting 
rationale for all opinions expressed.

6.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and the 
veteran's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 



